Coffey, J,
This was an action in the Circuit Court by the appellants against the appellees, to enjoin the latter from opening a certain public highway in Tipton County, established by the board' of commissioners. To certain answers filed by the appellees the court overruled a demurrer, to which ruling the appellants excepted. This ruling is assigned as error.
No brief is filed by the appellants, except what is called a supersedeas brief. In this so-called brief no authority is cited, nor is any argument attempted. There is no attempt to point out any error in the ruling of the Circuit Court.
This is not a compliance with rule twenty of this court.
The appeal should be dismissed on account of the failure of the appellants to comply with the terms of this rule. City of Anderson v. Neal, 88 Ind. 317; Louisville, etc., R. W. Co. v. Grantham, 104 Ind. 353.
Appeal dismissed.